Citation Nr: 1643614	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  11-00 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), anxiety and depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1959 to September 1963.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In June 2015, the Board issued a decision in which it continued the denial of service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Remand (Joint Motion), the Court issued an order in August 2016 that remanded the case to the Board for it to reexamine the evidence of record and either conduct further development or issue a new decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2016 Joint Motion, the parties determined that VA erred when it found that private counseling records from a Dr. A.B. dated in 2009 which set forth a diagnosis of PTSD were not probative of the issue of whether the Veteran had PTSD as the records did not show that the Veteran reported any PTSD-specific symptomatology.  In contrast to VA's conclusion that the Veteran did not report PTSD-specific symptomatology when he was receiving private treatment in 2009, the parties identified two specific counseling records dated in February 2009 which noted the Veteran's reporting of emotional detachment, hypervigilance, and paranoia and associated this with the Veteran's diagnosed PTSD.  These highlighted notes, in conjunction with additional private counseling records dated from January 2009 to August 2009, suggest that the Veteran does have a history of reported PTSD-specific symptomatology that was not fully considered by VA in the June 2015 Board decision.

Although VA acknowledges that the Board did not fully consider the Veteran's history of PTSD-specific symptomatology in the June 2015 decision, it is unable to make a determination as to the significance of the Veteran's reported symptomatology to the ultimate propriety of a PTSD diagnosis.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (Board may not make independent medical assessments).  The Veteran has been evaluated by a VA psychologist on two occasions, October 2009 and April 2013, and that psychologist found that he did not meet the criteria for a PTSD diagnosis on either examination.  However, it is not clear from a review of those examinations whether the VA psychologist took into consideration the Veteran's reported symptomatology during his counseling sessions with Dr. A.B. from January to August 2009.  In addition, in the time since the Veteran's most recent VA psychiatric examination in April 2013, he has received mental health treatment at a VA medical center for a psychiatric disorder with features of paranoia, hallucinations, and extreme anxiety.  On remand, these updated records must be incorporated into a complete evaluation of the Veteran's mental health picture in order to provide a proper diagnosis of the Veteran's acquired psychiatric disorder. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

Independent of these attempts to secure additional evidence not yet identified by the Veteran, the RO must also obtain and associate with the claims file updated VA treatment records from November 2015 to the present.  

2.  Upon completion of the above development, the Veteran must be afforded a new VA examination with a qualified VA psychiatrist or psychologist for the purpose of providing an opinion as to the nature and etiology of the Veteran's acquired psychiatric disorder.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to any symptoms of his acquired psychiatric disorder.  All necessary special studies or tests, including psychological testing and evaluation, must be accomplished.

The examiner must first provide diagnoses for all psychiatric disorders found.  The examiner must integrate the previous psychiatric findings and diagnoses with the most current treatment records to obtain a true picture of the nature of the Veteran's psychiatric status.  The examiner is asked to specifically determine whether the Veteran has PTSD.  In evaluating the diagnoses for the Veteran's acquired psychiatric disorder, the examiner should consider the prior diagnoses of PTSD as reflected in the Veteran's treatment history with VA as well as private treatment providers.  The examiner is specifically asked to consider and comment on the Veteran's reported PTSD-specific symptomatology during his counseling with Dr. A.B. from January 2009 to August 2009 which Dr. A.B. attributed to PTSD. 

If a diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether the reported stressors are sufficient to produce PTSD; and (2) whether there is a link between PTSD symptomatology and the in-service stressors found to be established by the record and found sufficient to produce PTSD.  

If a PTSD diagnosis is not appropriate, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any other diagnosed psychiatric disorder is etiologically related to the Veteran's active service.  

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

3.  After completion of the foregoing, readjudicate the
claim.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford him the appropriate time period for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




